Citation Nr: 0104831	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  99-21 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for post 
traumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for 
spondylosis L-5, spondylolisthesis L5-S1, and minimal 
degenerative changes with pain on motion.

3.  Entitlement to a compensable rating for post traumatic 
head injury with diminished level of arousal, transient 
neurological complaints, and headaches.

4.  Entitlement to a compensable rating for rhinitis.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from November 1995 to July 
1998 with prior service in the reserves.

This appeal arises from the June 1999 rating decision from 
the Buffalo, New York Regional Office (RO) that, in part, 
granted the veteran's claim for service connection for PTSD 
and assigned an evaluation of 10 percent; granted service 
connection for spondylosis L-5 and spondylolisthesis L5-S1 
with minimal degenerative changes with pain on motion and 
assigned an evaluation of 10 percent; granted service 
connection for head injury with diminished level of arousal, 
transient neurological complaints, and headaches, post 
traumatic, and assigned an evaluation of 0 percent; and 
granted service connection for rhinitis and assigned an 
evaluation of 0 percent.  A Notice of Disagreement was filed 
in June 1999 as to the above issues and a Statement of the 
Case was issued in August 1999.  A substantive appeal was 
filed in October 1999 with no hearing requested. 


REMAND

During the pendency of this appeal, there has been a 
significant change in the law.  Specifically, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to its duty-to-assist obligation, and supercedes 
the decision of the United States Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The RO must assure 
compliance with this new Act.

As to the claim for a compensable rating for rhinitis, the 
current medical evidence is inadequate to rate this 
disability.  The applicable criteria refer to the percentage 
of obstruction of nasal passage.  This manifestation is not 
mentioned by the examiner.  While the examiner mentioned that 
the veteran did not have interference with breathing, the 
undersigned does not find that this answers the question of 
percentage of obstruction of the nasal passage as it is 
assumed one may be able to breath adequately through the nose 
despite some obstruction.  In its assessment of the rating to 
be assigned, the Board may consider only the factors as 
enumerated in the rating criteria.  See Massey v. Brown, 7 
Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 
625, 628 (1992).

As to the claim for entitlement to a rating in excess of 10 
percent for spondylosis L-5 and spondylolisthesis L5-S1, the 
VA orthopedic examination conducted in May 1999 is inadequate 
for rating purposes in that the requirements of DeLuca v. 
Brown, 8 Vet. App. 202 (1995) were not addressed.  In DeLuca, 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) held that in evaluating a service-connected joint, 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement under 38 C.F.R. § 4.45 must be addressed.  
When addressing such functional loss, the provisions of 
VAOPGCPREC 36-97 (December 1997) must be taken into account.  
This opinion provides that Diagnostic Code (DC) 5293, 
intervertebral disc syndrome (IDS), involves loss of range of 
motion and that 38 C.F.R. §§ 4.40 and 4.45 must be considered 
when a disability is evaluated under this diagnostic code.  
Therefore, it must be additionally be determined whether a 
higher rating is warranted under DC 5293 based on functional 
loss.  A neurological examination additionally should be 
provided as the veteran has complained of radiating pain due 
to the service connected spondylosis L-5 and 
spondylolisthesis L5-S1.  

As to the claim for entitlement to a compensable rating for 
post traumatic head injury with diminished level of arousal, 
transient neurological complaints, and headaches, the last VA 
examination conducted in May 1999 is also insufficient to 
adequately rate the veteran as a requested CT scan was not 
reviewed.  Therefore, a new examination should provided to 
discussion of the extent of symptomatology related to the 
veteran's service connected post traumatic head injury. 

Further, as to the claim for entitlement to a rating in 
excess of 10 percent for post traumatic stress disorder 
(PTSD), the veteran indicated at the VA fee basis psychiatric 
examination that she had treatment from a therapist at Family 
Services in Elmira, New York after her discharge from the 
military.  Additionally of record is a psychiatric evaluation 
from Faiz U. Khan, M.D.  Finally, there is an indication in 
the record that the veteran has had treatment for the 
disabilities on appeal from the Bath, New York VA Medical 
Center.  Pursuant to the duty to assist, additional treatment 
records from these facilities and provider should be obtained 
prior to a VA examination. 

In regards to the rating criteria for PTSD, the criteria is 
contained in 38 C.F.R. Part 4, Diagnostic Code 9411 (as in 
effect from November 7, 1996) and is as follows:

A 10 percent evaluation is assignable for 
PTSD in the presence of occupational and 
social impairment due to mild or 
transient symptoms which decrease work 
efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication.

A 30 percent evaluation is provided in 
the presence of occupational and social 
impairment with occasional decrease in 
work efficiency and intermittent periods 
of inability to perform occupational 
tasks (although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks, 
(weekly or less often), chronic sleep 
impairment, mild memory loss (such as 
forgetting names, directions, recent 
events).

A 50 percent evaluation is to be assigned 
for occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for 
occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships).

A 100 percent evaluation is provided for 
total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

The undersigned additionally notes that the record contains 
an orthopedic evaluation of the veteran provided by Wesley 
Canfield, M.D., at the request of the New York Division of 
Disability Determination.  It is unclear whether this was 
provided in regard to an application for Social Security 
disability benefits.  Therefore, the veteran should be 
contacted to determine if she has applied for Social Security 
disability benefits, and any resulting Social Security 
Administration (SSA) decision granting or denying benefits to 
the appellant and the medical records upon which it was based 
should be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

The VA has a duty to assist the veteran in the development of 
facts pertaining to her claim.  This includes obtaining 
relevant private and VA medical records and providing the 
veteran with VA examinations, where, as in this case, such 
examinations may substantiate entitlement to the benefit 
sought.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, __ (2000) (to be 
codified at 38 U.S.C. § 5103A) for the specific requirements 
for developing claims.


The veteran's attention is directed to the following 
regulations.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.
    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (2000).

Under the circumstances of this case, further development is 
necessary.  Accordingly, the case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for the 
disabilities at issue in recent years.  
After securing the necessary releases, 
the RO should obtain all records that 
have not already been obtained and 
associate them with the claims file.  The 
records requested should include those 
from Family Services in Elmira, New York; 
Faiz U. Khan, M.D.; and the Bath, New 
York VA Medical Center.

3.  The RO should contact the veteran and 
determine whether she has applied for 
Social Security disability benefits.  If 
this is the case, the RO should contact 
the SSA and obtain legible copies of the 
decision that awarded or denied 
disability benefits to the veteran and 
the medical records upon which it was 
based.  All records must be associated 
with the claims folder.

4.  The veteran should be asked to 
furnish evidence documenting the 
frequency and severity of her headaches, 
to include time lost from gainful 
employment or schooling (example, a 
letter from an employer or school 
documenting time lost or absences due to 
headaches).  An employment history since 
discharge should be furnished the VA, to 
include dates of employment, hours 
worked, and time lost due to headaches.

5.  Following completion of the above 
action, the veteran should be afforded a 
VA orthopedic examination and a VA 
neurological examination to determine the 
current severity of the service connected 
spondylosis L-5 and spondylolisthesis L5-
S1; a VA neurological examination to 
determine the current severity of the 
veteran's post traumatic head injury; a 
nose examination to determine the 
severity of rhinitis; and a psychiatric 
examination to determine the current 
severity of the service connected PTSD.  
The claims folder must be made available 
to the examiners for review prior to the 
examinations.  All necessary diagnostic 
testing should be done to determine the 
full extent of all disability present.  
All disability should be evaluated in 
relation to its history with emphasis on 
the limitation of activity and functional 
loss due to pain imposed by the 
disability at issue in light of the whole 
recorded history.  If an examiner is 
unable to make any determination 
requested, it should be so indicated on 
the record.  The factors upon which any 
medical opinion is based should be 
explained.

The orthopedic examiner should be asked 
to address the following questions.  (The 
answers should be numbered to correspond 
to the questions posed.)

I.  The ranges of motion of the 
veteran's low back and the normal 
ranges of motion.

II.  Whether there is any muscle 
spasm on extreme forward bending; 
loss of lateral motion; abnormal 
mobility on forced motion; listing 
of whole spine to opposite side, or 
positive Goldthwaite's sign.

III.  Whether there is any pain, 
weakened movement, excess 
fatigability, or incoordination on 
movement, and whether there is 
likely to be additional range of 
motion loss of the service connected 
spondylosis L-5 and 
spondylolisthesis L5-S1, due to any 
of the following:  (1) pain on use, 
including flare ups; (2) weakened 
movement; (3) excess fatigability; 
or (4) incoordination.  The above 
determinations must, if feasible, be 
expressed in terms of the degree of 
additional range of motion loss or 
ankylosis (specify whether favorable 
or unfavorable) due to pain on use 
or during flare ups under § 4.45.   

The neurological examiner should 
determine whether the veteran has any 
neurological manifestations referable to 
the service connected spondylosis L-5 and 
spondylolisthesis L5-S1.  If so, all such 
manifestations should be described in 
detail.  The discussion must include 
notation as to whether the veteran has 
symptoms compatible with sciatic 
neuropathy; characteristic pain; 
demonstrable muscle spasm; or absent 
ankle jerk or other neurological findings 
appropriate to the site of any diseased 
disc.  If attacks of intervertebral disc 
syndrome are present, the examiner should 
note whether the attacks are recurrent, 
whether there is intermittent relief, or 
whether there is little intermittent 
relief.  All factors upon which any 
medical opinion is based must be set 
forth for the record.

The neurological examiner should 
additionally describe the current 
symptomatology related to the service 
connected post traumatic head injury and 
indicate whether the veteran has 
headaches, including migraine, with 
prostrating or prolonged attacks.  If so, 
the frequency and type of attacks should 
be noted.  It should additionally be 
indicated whether the veteran has brain 
disease due to trauma with resulting 
neurological disabilities, such as 
hemiplegia, epileptiform seizures, or 
facial nerve paralysis.  The severity of 
any such findings should be indicated.  
Further, it should also be noted if the 
veteran has subjective complaints such as 
headache, dizziness, or insomnia 
recognized as symptomatic of brain 
trauma.  Finally, the examiner should 
determine whether a diagnosis of multi-
infarct dementia associated with brain 
trauma is warranted.  Any indicated 
diagnostic testing should be provided and 
reviewed by the examiner.  

The psychiatric examiner should review 
the claims file prior to the examination.  
The RO should provide to the examiner a 
copy of this Remand which contains the 
rating criteria pertaining to the 
veteran's PTSD.  Any tests deemed 
necessary should be conducted.  The 
examiner should provide his/her findings 
in relationship to the rating criteria 
listed in the General Rating Formula for 
Rating Mental Disorders under 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2000).  
However, the examiner should not assign a 
rating to the PTSD.  The examiner should 
discuss the effect of the veteran's PTSD 
on her ability to obtain and retain 
gainful employment.  A GAF score should 
be provided with an explanation as to its 
meaning.

The nose examiner should determine if the 
veteran has nasal polyps.  He should also 
determine whether there is a greater than 
50-percent obstruction of the nasal 
passage on either side, or complete 
obstruction on one side.  If so, the 
examiner should determine whether it is 
due to the service connected allergic 
rhinitis or to a co-existing but 
nonservice connected disability.

6.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  If the action taken 
remains adverse to the veteran, she and 
her representative should be furnished a 
Supplemental Statement of the Case.  If 
the veteran fails to appear for the 
scheduled examinations, the RO should 
apply the provisions of 38 C.F.R. § 3.655 
and include a copy of the notification 
letters in the claims file showing the 
date of the examinations and the address 
to which notification was sent.  
Consideration should be given to DeLuca 
v. Brown, 8 Vet. App. 202 (1995), 
VAOPGCPREC 36-97 (December 1997), and 
Fenderson v. West, 12 Vet. App. 119 
(1999).  In Fenderson, the Court held 
that, with regard to initial ratings 
following the grant of service 
connection, separate ratings can be 
assigned for separate periods of time 
based on the facts found-a practice 
known as "staged" ratings.  The veteran 
and her representative should then be 
afforded an opportunity to respond.
 
Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 


